ACCEPTED
                                                                                         03-17-00628-CR
                                                                                               21267084
                                                                               THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                      12/13/2017 1:38 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                              NO. 03-17-00628-CR

BARLOW SMITH,                         §        IN THE COURT OF APPEALS
                                                                 FILED IN
                  Appellant                                    3rd COURT OF APPEALS
                                                                    AUSTIN, TEXAS
                                                               12/13/2017 1:38:19 PM
VS.                                   §        THIRD   DISTRICT JEFFREY D. KYLE
                                                                        Clerk
THE STATE OF TEXAS,
                  Appellee            §        AUSTIN, TFRAS


   FIRST AMENDED STATE'S MOTION FOR THE CLERK OF
 THIS COURT T0 TRANSFER THE REPORTER'S RECORD FROM
       CASE NO. 03-16-00048-CR TO THE CURRENT CASE


      This first amended motion is presented by the State of Texas, by and through

the undersigned Assistant District Attorney, and in support would show:

                                          I.


      This is an appeal of the trial court's denial of relief requested by Appellant

regarding his probated judgment under Texas Code of Criminal Procedure art.

11.072. Appellant had previously sought habeas relief in the same case wherein the

trial court denied Appellant's requested relief and Appellant unsuccessfully sought

appeal in Case No. 03-16-00048-CR. The Reporter's Record was filed in Case No.

03-16-00048-CRonFebruary5,2016.ASupplementalReporter'sRecordwasfiled

in the same case on April 1, 2016 together with exhibits.




                                     Page I Of 3
                                           11.



      Appellant has prepared and filed his briefwithout having made arrangements

for a Reporter's Record to be filed in this Case and recites facts within his brief that

are outside of both the Reporter's Record and the Clerk's Record for support of his

claim. In as much as the claims asserted byAppellant in this Case are related to the

claims asserted by Appellant in Case No. 03-16-00048-CR and perhaps some being

identical claims to those previously asserted, the State of Texas believes that it

would be in the interest of justice for this Court to order the transfer of the

Reporter's Record filed in Case No. 03-16-00048-CR on February 5, 2016 together

with the Supplemental Reporter's Record filed in the same case on April 1, 2016

along with the exhibits therewith to the present Case.

                                       PRAYER

       The State of Texas, in consideration of the facts and circumstances set forth

herein above, prays the Court grant this motion and direct the Clerk of this Court

to transfer the Reporter's Record and Supplemental Reporter's Record with

Exhibits currently on file in Case No. 03-16-00048-CR being styled Ex parte

Barlow Smith to the current Case No. 03-17-00628-CR styled Ex parte Barlow

Smith.




                                        Page 2 of 3
                                    Respectfully submitted,

                                    OFFICE OF DISTRICT ATTORNEY
                                    33RI' and 424th JUDICIAL DISTRICTS
                                    Wiley 8. MCAfee, District Attorney
                                    P. 0. Box 725
                                    Llano, Texas 78643
                                    Telephone        Telecopier
                                    (325)247-5755          (325)247-5274

                                    B}-:          ar}-\rfeun-:--`


                                        Assistant District Attorney
                                         State Bar No. 03353500
                                        ATTOENEY FOR APPELLEE


                   CERTIFICATE 0F WORD COUNT

      This is to certify that the pertinent portions of this motion contains 315
words printed in Aldine401BT 14 font, according to the WordperfectTM X8 word
count tool.




                        CERTIFICATE 0F SERVICH

      This is to certify that a true copy of the above and foregoing instrument,
together with this proof of service hereof, has been forwarded on the 13th day of
December 2017, to Barlow Smith, Appellant Pro Se, by eserve.




                                    Page 3 of 3